SANDSTROM, Justice,
concurring specially.
I write separately to clarify the legislative history.
Prior to the 1989 legislature, neither the Uniform Juvenile Court Act, N.D.C.C. eh. 27-20; nor the Alcoholic Beverages Law, N.D.C.C. title 5; prohibited a child, or other person under twenty-one years of age, from consuming alcoholic beverages. N.D.C.C. § 5-01-08, with certain exceptions, prohibited a person under twenty-one years of age from “purchasing, attempting to purchase, or being in possession of alcoholic beverages, or furnishing money to any person for such purchase, or entering any licensed premises where alcoholic beverages are being sold or displayed....”
In the 1989 legislative session, S.B. 2406, relating to the definition of an unruly child, was enacted.
The legislative history reflects:
“SENATOR WAYNE STENEHJEM, sponsor of the bill, introduced it and stated it was requested by the Juvemle Court personnel in Grand Forks. Consumption is not covered in the Code language, only purchase. New language will cover the consumption aspect and will cover a juvenile found to be under the influence of alcoholic beverages in public.... Senator Stenehjem stated that ‘delinquent’ is criminal in nature and unruly is not. An intoxicated child drunk in public is unruly, but may not be delinquent. He indicated he debated about where to place it in the Code and decided on the unruly procedure as most juvenile cases may be better served there, especially a one-time offense.”
House Standing Committee Minutes, 1989, hearing before the Judiciary Committee on SB 2406, March 6, 1989.
In the next legislative session, 1991, H.B. 1319, relating to underage persons consuming alcohol, was enacted. The bill added to the existing prohibitions of N.D.C.C. § 5-01-08: “consuming alcoholic beverages other than during a religious service, [or] being under the influence of alcoholic beverages”. Jim Vukelie, Chair of the Governor’s DUI and Traffic Safety Committee, testified:
“Either alcohol is to be tolerated by people under the age of 21, in which case let’s change the law and make it legal, or so long as it is illegal, let’s send a consistent message that it’s illegal both to possess (under current law) and consume (which is in 1319).”
Senate Standing Committee Minutes, 1991, hearing before the Judiciary Committee on HB 1319, February 27, 1991.
Senator Stenehjem opposed the bill:
“Senator Stenehjem said that last session he put in a bill, which passed, to put this virtually identical thing into juvemle court law and use that as a definition for unruly child. That applies to anyone under 18. This is who we should be dealing with in the juvenile court and not with criminal sanctions. For those under 18, this is *578already addressed in another section of the code....
“Another point Senator Stenehjem wanted to stress: Last session, there was a bill that made it a criminal offense to have alcohol in a dorm room. It seemed like a good idea at first, but nearly every housing officer, etc. from the universities came in and said please don’t do that, we have programs for use, we have counseling, etc.; we don’t want this criminal offense to be tied into this where we’re obligated to call the state’s attorney instead of dealing with the issue ourselves.
“Senator Stenehjem said that this (above) ties into 1319, and that he doesn’t want to do that to all the people who are trying to handle the problem in another way.”
Senate Standing Committee Minutes, 1991, hearing before the Judiciary Committee on HB 1319, March 5, 1991.
The Senate Judiciary Committee recommended the bill “do not pass,” and Senator Stenehjem carried the committee’s recommendation on the floor of the Senate. The Senate, however, approved the bill, and it became law.
The 1989 legislative history does not reflect an intent to “decriminalize,” but rather to close a gap in the law. The 1991 legislative history reflects a clear intent to make conduct criminal, and therefore, for a “child,” a “delinquent act” under N.D.C.C. § 27-20-02(3).
I join in the result of the majority opinion.